Citation Nr: 0606965	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for degenerative changes, a 
right herniated nucleus pulposus at T3-4 indenting and 
tilting right anterior thoracic cord without cord compression 
(claimed as T-spine injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2002 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia that denied the benefits 
sought on appeal.  The appeal is currently handled by the 
Atlanta, Georgia, RO.  

REMAND

The veteran in this matter seeks service connection for 
degenerative changes, a right herniated nucleus pulposus at 
T3-4 indenting and tilting right anterior thoracic cord 
without cord compression.  The record reveals a need for 
further development prior to final appellate review because 
the veteran has requested a BVA travel board hearing and was 
never afforded one.

Initially, a travel board hearing was scheduled for January 
2005.  On that day, the veteran's representative notified BVA 
that he would be unable to attend the hearing due to 
transportation problems and requested the hearing be 
rescheduled.  The veteran's request was granted and a new 
hearing was set for March 2005.  Notice of the March hearing 
was mailed to the veteran, but he failed to appear on the 
scheduled day.  In May 2005 the veteran's representative 
filed VA Form 21-4138 stating that the notice of the March 
hearing had been sent to the veteran's old address, and 
requested that a new hearing date be set.  There is some 
confusion surrounding the veteran's address, as some 
correspondence has been exchanged with the veteran via a 
[redacted], Tennessee address, while other records reflect 
an address at [redacted] in [redacted], Georgia.  As of 
May 25, 2005 the veteran's representative lists the veteran's 
current address at [redacted] in [redacted], Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action, and 
VA will notify the veteran if further action is required on 
his part:  

Confirm the veteran's current mailing 
address and reschedule a travel board 
hearing in the Atlanta RO office at the 
next earliest opportunity.

After the development requested above has been completed the 
case should be returned to the Board. The Board intimates no 
opinion as to the ultimate outcome of this case. The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

